[Cite as Berea City School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 2012-Ohio-4605.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98286


          BEREA CITY SCHOOL DISTRICT BOARD OF
                       EDUCATION
                                                            PLAINTIFF-APPELLEE

                                                      vs.

         CUYAHOGA COUNTY BOARD OF REVISION,
                      ET AL.
                                                            DEFENDANTS-APPELLEES

                [APPEAL BY 14043 BROOKPARK, INC.]


                                            JUDGMENT:
                                             AFFIRMED


                                      Civil Appeal from the
                                   Ohio Board of Tax Appeals
                             Case Nos. 2009-A-3433 and 2009-A-3434

        BEFORE: Rocco, J., Boyle, P.J., and Sweeney, J.

        RELEASED AND JOURNALIZED: October 4, 2012
ATTORNEY FOR APPELLANT

Charles Gruenspan
Charles Gruenspan Co., L.P.A.
601 Commerce Park Square Four
23240 Chagrin Boulevard
Cleveland, OH 44122

ATTORNEYS FOR APPELLEES

For Berea City School District Board of Education

Rita M. Jarrett
Kadish, Hinkel & Weibel
1360 East Ninth Street, Suite 400
Cleveland, OH 44114

For Cuyahoga County Board of Revision and
Cuyahoga County Fiscal Officer

Saundra J. Curtis-Patrick
Assistant County Prosecutor
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
KENNETH A. ROCCO, J.:

       {¶1} In this appeal assigned to the accelerated calendar pursuant to App.R. 11.1

and Loc.App.R. 11.1, appellant 14043 Brookpark, Inc. (“the owner”) appeals from a

decision by the Board of Tax Appeals (“BTA”). The BTA permitted appellee Berea City

School District Board of Education (“the district”) to voluntarily dismiss its appeal of the

Cuyahoga County Board of Revision’s (“the board’s”) 2008 tax valuation of the owner’s

property.

       {¶2} The purpose of an accelerated appeal is to permit this court to render a brief

and conclusory opinion. Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d

158, 463 N.E.2d 655 (1st Dist.1983); App.R. 11(E).

       {¶3} The owner presents three assignments of error that it argues together in

contravention of App.R. 16(A)(7). The owner claims that the BTA acted improperly in:

(1) “denying [the owner’s] motion to remove its appeal from the Court of Common Pleas

to the [BTA]”; (2) refusing to hear the owner’s appeal of the board’s tax valuation; and

(3) dismissing the district’s appeal of the board’s tax valuation over the owner’s

objection.

       {¶4} A review of the record demonstrates none of the owner’s assignments of error

has merit. They are, therefore, overruled, and the BTA’s order is affirmed.

       {¶5} The dates of the parties’ actions in this case are pertinent to the disposition of

this appeal. According to the record, in February 2009, the owner filed a complaint with
the board against the board’s 2008 taxable valuation of the property. The owner claimed

the property’s taxable valuation had decreased due to the state of the economy, and, thus,

sought a decrease of the property’s taxable valuation in the amount of $276,920.

       {¶6} In May 2009, the district filed a counter-complaint. The district wanted the

board’s taxable valuation of the property to stand.

       {¶7} The board scheduled the matter for a hearing in September 2009. Upon

considering the evidence offered by the parties, the board decreased the property’s taxable

valuation by $141,200, allowing the owner a partial victory. By a letter dated November

4, 2009, the board notified the parties of its decision.

       {¶8} On November 12, 2009, the district filed a notice of appeal of the board’s

decision with the BTA pursuant to R.C. 5715.01.1 On November 19, 2009, the BTA

administrator sent a letter to the district’s attorney, acknowledging the appeal and




       1R.C.   5715.01 provides in relevant part:

       An appeal from a decision of a county board of revision may be taken to the
board of tax appeals within thirty days after notice of the decision of the county
board of revision is mailed * * *. Such appeal shall be taken by the filing of a
notice of appeal, in person or by certified mail, express mail, or authorized delivery
service, with the board of tax appeals and with the county board of revision. * * *
[T]he date of the United States postmark placed on the sender’s receipt by the postal
service or the date of receipt recorded by the authorized delivery service shall be
treated as the date of filing. Upon receipt of such notice of appeal such county board
of revision shall by certified mail notify all persons thereof who were parties to the
proceeding before such county board of revision, and shall file proof of such notice
with the board of tax appeals. The county board of revision shall thereupon certify to
the board of tax appeals a transcript of the record of the proceedings of the county
board of revision pertaining to the original complaint, and all evidence offered in
connection therewith. * * * . (Emphasis added.)
providing the assigned case number. The letter indicates carbon copies were sent to the

county prosecutor, the county auditor, and the owner.

         {¶9} On December 3, 2009, the owner filed a notice of appeal of the board’s

decision in the Cuyahoga County Court of Common Pleas pursuant to R.C. 5717.05.2 On

January 5, 2010, the board formally sent notice of the district’s R.C. 5717.01 appeal to the

owner.

         {¶10} On January 14, 2010, the district filed in the common pleas court a motion to

dismiss the owner’s appeal, arguing that pursuant to R.C. 5717.01,           the BTA had

jurisdiction over the matter. On January 22, 2010, the owner filed a motion in the

common pleas court, requesting the court simply to “remove” the appeal to the BTA.

The court granted the motions on January 29, 2010.



         2R.C.   5717.05 provides in relevant part:

        As an alternative to the appeal provided for in section 5717.01 of the Revised
Code, an appeal from the decision of a county board of revision may be taken
directly to the court of common pleas of the county by the person in whose name the
property is listed or sought to be listed for taxation. The appeal shall be taken by
the filing of a notice of appeal with the court and with the board within thirty days
after notice of the decision of the board is mailed as provided in section 5715.20 of
the Revised Code. The county auditor and all parties to the proceeding before the
board, other than the appellant filing the appeal in the court, shall be made
appellees, and notice of the appeal shall be served upon them by certified mail unless
waived. * * *

        When the appeal has been perfected by the filing of notice of appeal as required
by this section, and an appeal from the same decision of the county board of revision
is filed under section 5717.01 of the Revised Code with the board of tax appeals, the
forum in which the first notice of appeal is filed shall have exclusive jurisdiction over
the appeal. (Emphasis added.)
       {¶11} On February 1, 2010, the owner filed a similar motion with the BTA,

requesting the BTA to “remove” the owner’s appeal from the common pleas court to the

BTA. That same day, the owner filed a request with the BTA to deny the district’s

motion should the district file a motion to voluntarily dismiss its appeal.

       {¶12} On April 12, 2011, the BTA denied the owner’s request for “removal” of the

appeal from the common pleas court. On March 12, 2012, the district filed with the BTA

a notice of voluntary dismissal of the district’s appeal. On March 27, 2012, the BTA

issued a decision that dismissed the district’s appeal. The owner seeks review of the

BTA’s orders in this court.

       {¶13} To repeat, the owner claims that the BTA acted improperly in: (1) “denying

[the owner’s] motion to remove its appeal from the Court of Common Pleas to the

[BTA]”; (2) refusing to hear the owner’s appeal of the board’s tax valuation; and (3)

dismissing the district’s appeal of the board’s tax valuation over the owner’s objection.

The owner’s assignments of error are overruled on the authority of Hope v. Highland Cty.

Bd. of Revision, 56 Ohio St.3d 68, 564 N.E.2d 433 (1990), Trebmal Constr. v. Cuy. Cty.

Bd. of Revision, 93 Ohio App.3d 246, 640 N.E.2d 601 (8th Dist.1994), and Meadows

Dev., L.L.C. v. Champaign Cty. Bd. of Revision, 124 Ohio St. 3d 349, 2010-Ohio-249,

922 N.E.2d 209. See also 1495 Jaeger, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 132

Ohio St.3d 222, 2012-Ohio-2680, 970 N.E.2d 949, ¶ 15.

       {¶14} In Hope, the supreme court stated:

              Adherence to the provisions of the appellate statutes is essential to
       confer jurisdiction upon the BTA to hear appeals. American Restaurant &
       Lunch Co. v. Bowers (1946), 147 Ohio St. 147, 34 O.O. 8, 70 N.E. 2d 93. *
       * * . Failure to comply with the appellate statute is fatal to the appeal.
       Austin Co. v. Cuyahoga Cty. Bd. of Revision (1989), 46 Ohio St. 3d 192,
       546 N.E. 2d 404. See, also, Fineberg v. Kosydar (1975), 44 Ohio St.2d 1,
       73 O.O. 2d 1, 335 N.E. 2d 705; and Zephyr Room, Inc. v. Bowers (1955),
       164 Ohio St. 287, 58 O.O. 67, 130 N.E. 2d 362. (Emphasis added.)

       {¶15} In Trebmal, this court observed, “To preserve the litigation of taxable values,

it was necessary for both [the district] and [the owner] to file their own appeals with the

BTA, where its jurisdiction became exclusive.” (Emphasis added.)          Id. at 253, citing

Sears, Roebuck & Co. v. Franklin Cty. Bd. of Revision, 62 Ohio St.3d 156, 580 N.E.2d

775 (1991). See also 75 Public Square v. Cuyahoga Cty. Bd. of Revision, 76 Ohio

App.3d 340, 601 N.E.2d 628 (8th Dist.1991)

       {¶16} Moreover, in Meadows, at ¶ 14, the supreme court reiterated that, being

administrative tribunals, boards of tax appeals have inherent authority to reconsider their

own decisions because the power to decide in the first instance automatically carries with

it the power to reconsider; however, their authority does not extend beyond either the

actual institution of an appeal or expiration of the time for appeal. (Emphasis added.)

       {¶17} Based upon the foregoing, the BTA had jurisdiction in this case only over

the district’s appeal. Nothing in the statute prevented the district from dismissing its

appeal to the BTA over the objection of the other parties.               Ohio Adm.Code

5717-1-17(A). Compare Tower City Props. v. Cuyahoga Cty. Bd. of Revision, 49 Ohio

St.3d 67, 70, 551 N.E.2d 122 (prior version of statute prevented unilateral dismissal of

court appeal).
       {¶18} Neither the BTA nor this court has the authority to rewrite statutes.

Jefferson Golf & Country Club v. Leonard, 10th Dist. No. 11AP-434, 2011-Ohio-6829, ¶

29. R.C. 5717.01 contains no time period in which the board must send a formal notice

to interested parties that an appeal of the board’s decision has been filed with the BTA.3

Compare Austin Co. v. Cuyahoga Cty. Bd. of Revision, 46 Ohio St.3d 192, 546 N.E.2d

404 (1989) (filing of notice of appeal with board is jurisdictional requirement).

       {¶19} The record of this case reflects the owner received notice of the district’s

appeal of the board’s decision through the BTA by way of a carbon copy of the

acknowledgment letter the BTA sent to the district. Rather than institute a timely appeal

of its own with the BTA, the owner sought to take advantage of the board’s tardiness in

providing formal notification to the parties of the district’s appeal, seeking to obtain

another tribunal.

       {¶20} Because the language of R.C. 5717.01 demonstrates the board’s formal

notification to parties that an appeal has been filed is not a jurisdictional requirement, the

owner’s effort did not, in itself, serve to confer jurisdiction on the BTA over the owner’s

R.C. 5717.05 appeal. Trebmal. Simply put, the district acted first to secure its tribunal;

the owner did not.



       3 This is not to say that this court approves of the board’s tardiness in
providing formal notice to the owner of the district’s appeal to the BTA. In light of
Ohio Adm.Code 5717-1-09(B), which requires the board to certify the transcript to
the BTA within 45 days of the filing of a notice of appeal to the BTA, the formal
notification of the appeal should be made to the parties within the same time
period.
       {¶21} Under these circumstances, the BTA did not act in an unreasonable and

unlawful manner in either refusing to entertain an appeal by the owner or allowing the

district to dismiss its appeal.

       {¶22} Accordingly, the owner’s assignments of error are overruled.

       {¶23} The BTA’s decisions are affirmed.

        It is ordered that appellees recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_____________________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, P.J., and
JAMES J. SWEENEY, J., CONCUR